DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both bull plug and flow modulator in Apr. [0051 & 0054-0055]. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “81” has been used to designate to separate elements in Fig. 1 and Fig. 3C.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “81” has been used to designate to separate elements in Fig. 1 and Fig. 3C.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate to separate elements in Fig. 1 and Fig. 3C.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate both rotatable inlet extension and fluidseeker inlet extension in Par. [0062]. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "82" and "103" have both been used to designate rotatable inlet extension in Par. [0062].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: outer housing 83 mentioned in Par. [0059].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 77 and 78 in Fig. 1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: central flow tube 71 and perforated outer housing 72 in Par. [0063].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central internal passage in line 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intake flow passage" in lines 5-6 and 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner will assume “intake passage” is the same as “intake flow passage” in  the claims.
Claim 1 is ambiguous and confusing and is rendered indefinite.  lines 5-6 of claim 1 states “a wavebreaker presenting a narrowed annular cross-section and defining the intake flow passage”.  However, applicant has not listed a reference point to compare the narrowed annular cross-section of the wavebreaker. Examiner cannot reasonably determine what is considered a narrowed annular cross-section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrejanu PG Pub. 2016/0281486 (Obrejanu).
Regarding claim 1, Obrejanu discloses a flow management and separation system for a wellbore having a horizontal section, vertical section and intermediate build section (Fig. 4 illustrates tool a horizontal section of well. The tool has a 5 degree offset angle in a horizontal section of the well. Examiner contends the Obrejanu will have a horizontal section, vertical section and intermediate build section since the well has a horizontal section), a production tubing (abstract discloses a production tubing can be couple to the sub), and an annulus surrounding the production tubing, the system comprising: (a) an intake (112) to an intake passage (intake passage is the annulus created between the housing 102 and flow tube 200), to receive produced fluids from the reservoir; (b) a wavebreaker (102) presenting a narrowed annular cross-section (the housing has a narrowed annular cross-section when compared to the cross-section of subs 104, 506 as illustrated in Fig. 5) and defining the intake flow passage (intake passage is the annulus created between the housing 102 and flow tube 200); and (c) a fluidseeker (210) comprising a rotatable inlet extension (the weighted intake member 210 can rotate and has an intake port; Par. [0058]; Fig. 5) having a weighted keel  (214), in fluid communication with a central internal passage (208), and an internal bypass passage (532) in fluid communication with the intake flow passage (intake passage is the annulus created between the housing 102 and flow tube 200) (Fig. 5 illustrates the channels 532 communicate with the annulus created between the housing 102 and flow tube 200; Par. [0071]; Fig. 5). (Abstract; Figs. 4-5).
Regarding claim 3, Obrejanu discloses a primary vertical lift device (pump) disposed in the intermediate build section or a heel segment of the horizontal section, the device having an intake connected to the recovery flow tube, and an outlet into the production tubing. (Par. [0014 & 0018]).
Regarding claim 4, Obrejanu discloses the primary vertical lift comprises a reciprocating rod pump (downhole piston pump; Par. [0062]).
Regarding claim 5, Obrejanu discloses the primary artificial lift comprises a reciprocating rod pump (downhole piston pump; Par. [0062]).
Regarding claim 13, Obrejanu discloses a method of producing a well having a vertical, build and horizontal sections  (Fig. 4 illustrates tool a horizontal section of well. The tool has a 5 degree offset angle in a horizontal section of the well. Examiner contends the Obrejanu will have a horizontal section, vertical section and intermediate build section since the well has a horizontal section), and comprising a production tubing (abstract discloses a production tubing can be couple to the sub) and a lining, casing or reservoir face defining an annulus (it is inherent a well will have a lining, casing or reservoir face), the method comprising the steps of: a. landing a primary artificial lift system (pump) in the build section or a heel portion of the horizontal section (Par. [0014 & 0018]), with a fluid flow management system (500) operative to calm annular mixed phase flow, provide retention time to encourage liquid dropout to a lower section of the annulus, and comprising a rotatable gravity directed inlet extension (210) oriented in the lower section of the annulus (the weighted intake member 210 can rotate and has an intake port; Par. [0058]; Fig. 5), wherein the inlet extension (210) is connected to an intake for the primary artificial lift system (pump); and b. operating the primary artificial lift system to lift fluids through the inlet extension (Par. [0070]). (Abstract; Figs. 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Obrejanu in view of Lopes PG Pub. 2001/0004017 (Lopes).
Regarding claim 14, Obrejanu discloses the claimed invention except for the step of collecting wellbore data from downhole locations and processing the data to (a) control operation of the primary artificial lift.
Nonetheless, Lopes discloses a sensor that may be fitted at the well bottom. The sensor is level sensor. (Par. [0067]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Obrejanu system with a sensor  as taught by Lopes for the purpose of measuring the level of fluid in the well.  This would achieve the predictable result of determining when there is enough fluid in the well to operate the pump preventing damage to the pump and extending the life of the pump.  

Allowable Subject Matter
Claims 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676